TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00445-CR


                             Christopher Michael Crim, Appellant

                                                  v.

                                  The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      NO. CR2016-215, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 21, 2019. On counsel’s

motions, the time for filing was extended to February 21, 2020. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than March 23,

2020. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on March 12, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish